The plaintiff in error, Mark H. Bean, and Oscar Sherman were by information jointly charged with the crime of murder, alleged to have been committed in Nowata county on or about the 28th day of August, 1919, by shooting one Fred Avery with a pistol. Upon his separate trial jury returned a verdict finding Mark H. Bean, plaintiff in error, guilty of murder, assessing his punishment at imprisonment in the penitentiary for life. From the judgment rendered in pursuance of the verdict on the 15th day of November, 1920, an appeal was perfected by filing in this court on May 9, 1921, a petition in error with case-made.
His counsel of record has filed a motion to dismiss the appeal herein on the ground that plaintiff in error has been granted executive clemency, and that he has accepted the same.
The motion to dismiss the appeal herein is sustained, and the cause remanded to the trial court. *Page 386